Title: To Thomas Jefferson from Steuben, 26 March 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
Williamsburg 26th Mch 1781 8 oClock PM

I am this moment informed of the return of the English Fleet into Lynhaven Bay in the night of the 24th. and that this morning Eighteen sail now arrived and Joined them. It is very probable the last are Transports with the Reinforcements expected from New York. When the Express came from Hampton one Ship was under way coming up to Hampton Road. The Wind has not been fair today for the Vessells to come up the River.
We have no certain intelligence of a Second Engagement between the Fleets. With great respect I have the honor to be Your Excellencys most Obed Servt.,

SteubenMaj:Genl

